Exhibit 21.1 Subsidiaries of the Registrant Wholly-owned subsidiaries of Premier Exhibitions, Inc. as of February 28, 2015: Name Jurisdiction of Organization RMS Titanic, Inc. Florida R.M.S. Titanic (UK) Ltd. United Kingdom Premier (United Kingdom) Ltd. United Kingdom Exhibitions International, LLC Nevada Premier Exhibition Management LLC Florida Arts and Exhibitions International, LLC Florida Premier Exhibitions International, LLC. Delaware Premier Exhibitions NYC, Inc. Nevada Premier Merchandising, LLC Delaware
